Citation Nr: 1741355	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for scar on the left buttocks.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 






INTRODUCTION

The Veteran served on active duty in the Navy from October 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2016 remand, the Board directed the AOJ to verify the Veteran's current mailing address; schedule him for a VA examination to determine the current severity of his service-connected scar; and associate a copy of the letter of the scheduled appointment with the Veteran's electronic claims folder.  In September 2016, it appears research was conducted to verify the Veteran's mailing address (which was the same address where the Board mailed its remand).  The Appeals Management Center (AMC) put a request into the East Orange- VA New Jersey HCS for the Veteran to undergo a Scars Disfigurement examination.   However, there is no copy of the letter of record which indicates that the Veteran was scheduled for the examination.  There is an email correspondence which indicates that the VA examination was canceled due to the Veteran's failure to RSVP.  The email notes that someone attempted to call the Veteran, to no avail, on two different numbers and a letter was sent to a mailing address (without the Veteran's apartment number listed).  The AOJ did not comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds that a remand is necessary to permit compliance with its remand directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected scar on left buttocks.  A copy of the letter notifying the Veteran of the scheduled appointment must be associated with the electronic claims folder. **This case is being returned because no copy of the letter sent to the Veteran was associated with the claims folder as previously directed.**  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review prior to the examination.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should provide complete findings regarding the current severity of any scars on the left buttocks.  The examiner should describe the size of any scars and should state whether they are unstable or painful.  The examiner should describe any limitation of function caused left buttock scar.
2.  Thereafter, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




